DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Double Patenting
Claim 1 is rejected to under 35 U.S.C. 101 as being the same invention of claim 1 of co-pending U.S. Patent No. 11,169,570:
Present Application
11,169,570
1. A display apparatus comprising: 
    a first protective film; 
    a flexible substrate on the first protective film; 
    a display region on the flexible substrate; 
    a first non-display region bent with respect to the display region;
10    a second non-display region bent with respect to the first non-display region, the second non-display region facing the display region; 
    a flexible encapsulation member disposed on the display region and the first non-display region; 
    a touch region and touch wirings outside the touch region, the touch region and15 touch wirings being disposed on the flexible encapsulation member, the touch region being disposed at a position corresponding to the display region, and the touch wirings being disposed at a position corresponding to the first non-display region; and 
    a pad unit on the second non-display region.
1. A display apparatus comprising: 
    a first protective film; 
    a flexible substrate on the first protective film; 
    a display region on the flexible substrate; 
    a first non-display region bent with respect to the display region;
10    a second non-display region bent with respect to the first non-display region, the second non-display region facing the display region; 
    a flexible encapsulation member disposed on the display region and the first non-display region; 
    a touch region and touch wirings outside the touch region, the touch region and15 touch wirings being disposed on the flexible encapsulation member, the touch region being disposed at a position corresponding to the display region, and the touch wirings being disposed at a position corresponding to the first non-display region; and 
    a pad unit on the second non-display region.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Van Aerle et al. (US 2011/0043479 A1) teaches the concept of “flexible panel” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***